Case 4:21-cv-00214-SDJ Document 1 Filed 03/19/21 Page 1 of 15 PageID #: 1




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

Leonard S. Akin,
Plaintiff

v.
                                                            Civil Case Number: 4:21-cv-00214
    American Builders and Contractors
    Supply Company, Inc., Defendant


                        COMPLAINT WITH JURY DEMAND

TO THE HONORABLE UNITED STATES DISTRICT COURT:

          Plaintiff Leonard S. Akin files this Complaint with jury demand against

Defendant American Builders and Contractors Supply Company, Inc., a/k/a ABC

Supply Company commonly referenced herein simply as “ABC” and alleges as follows:

                             I.    JURISDICTION AND VENUE

        1. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §1332(a)(1)

            because there is complete diversity of citizenship between Plaintiff who is a

            citizen of Texas and Defendant who is not a citizen of Texas and the amount in

            controversy exceeds seventy-five thousand dollars ($75,000), exclusive of

            interests and costs.

        2. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2) since

            a substantial portion of the events giving rise to Plaintiffs’ claims occurred in this

            District and Defendant ABC is deemed to reside in this District.1



1
    28 U.S.C. §1391(c)(2).


                                                             ORIGINAL COMPLAINT -- PAGE 1
Case 4:21-cv-00214-SDJ Document 1 Filed 03/19/21 Page 2 of 15 PageID #: 2




                       II. PARTIES AND CITIZENSHIP

     3. Plaintiff Leonard S. Akin (often referenced as “Akin”) is an individual who works

        and resides and at all relevant times has worked and resided in Irving, Dallas County,

        Texas.

     4. Defendant American Builders and Contractors Supply Company, Inc. is a corporation

        formed under the laws of the State of Delaware. Its principal place of business is, and

        at all relevant times has been, in Beloit Wisconsin. The terms “ABC,” “ABC

        Supply” and “ABC Supply Company” all refer to this Defendant.

     5. American Builders and Contractors Supply Company, Inc. may be served with

        Summons and the Complaint by serving its registered agent, Corporation

        Service Company, by certified mail at 211 E. 7 th St., Suite 620, Austin, TX 78701.

     6. For diversity purposes, Plaintiff Akin is a citizen of the State of Texas and

        Defendant ABC is not a citizen of Texas. It is a citizen of Wisconsin and

        Delaware. ABC has distribution centers throughout the State of Texas and meets

        any “minimum contacts” test.

                                  III. SUMMARY

     7. In this case Akin seeks to obtain: (i) a declaration under both the Texas

        Declaratory Judgments Act and the Federal Declaratory Judgments Act that an

        alleged personal guarantee of Akin for Highline’s obligations to Defendant is void

        and (ii) Akin, as a creditor of Highline, is entitled to recover funds from ABC

        under the Texas Uniform Fraudulent Transfer Act (“TUFTA”) because the

        payment of those funds by Highline for obligations not owed by Highline but by




                                                         ORIGINAL COMPLAINT -- PAGE 2
Case 4:21-cv-00214-SDJ Document 1 Filed 03/19/21 Page 3 of 15 PageID #: 3




             L & M Roofing, a company unrelated to Highline, were fraudulent transfers under

             TUFTA.

                        IV. STATEMENT OF ALLEGED FACTS

A. FORMATION OF HIGHLINE ROOFING

         8. In 2015 an individual named Mark Schwab (commonly referenced in this

             Complaint as “Schwab”) approached Plaintiff Akin with a roof repair and

             installation business proposal

         9. Prior to that time Akin and Schwab were close friends. Akin, however, was

             employed in the automobile industry and had an excellent compensation package.

             Consequently, Akin was reluctant to leave that industry and the security it offered.

         10. Schwab explained to Akin that Schwab had the expertise and ability to manage

             the company, but Schwab could not own the proposed company because it would

             need credit, credit that Schwab believed he did not have because due to a personal

             bankruptcy Schwab had filed in the Eastern District of Texas, 2 that had resulted in

             significant financial losses to his creditors.

         11. Schwab suggested that the “new” company would be a Texas limited liability

             company with two members, Mark Schwab’s spouse Lynn Schwab and Akin.

             Each would own half of the LLC.

         12. Schwab, however, would act (and in fact did act) as the general manager and

             manage Highline’s finances including bank accounts and credit cards.




2
    Plaintiff has identified that case number as 05-48721.


                                                              ORIGINAL COMPLAINT -- PAGE 3
Case 4:21-cv-00214-SDJ Document 1 Filed 03/19/21 Page 4 of 15 PageID #: 4




     13. Schwab’s proposal which would need credit, would be owned by Akin and

        Schwab’s spouse, Lynn Schwab.

     14. Akin totally trusted his longtime friend Mark Schwab and Schwab made a good pitch

        about the income potential of the business and compensation plan to Akin. Under the

        proposal Akin’s compensation included a salary ($1,500 per week) and health

        insurance. Highline would also pay Akin’s monthly truck payments ($600 per

        month) since Akin’s role in Highline would require him to visit construction job sites.

        Akin agreed to the proposal.

     15. Akin became convinced that Schwab’s proposal had merit and agreed to it.

     16. Accordingly, “Highline Roofing and Construction, LLC” (“Highline”) was

        formed on April 15, 2015 pursuant to Section 101.463 of the Texas Limited

        Liability Company Act with two members: Akin and Lynn Schwab, each owning

        50% of Highline.

     17. Highline remains a closely held limited liability company as that term is defined

        in Section 101.463 of the Texas Limited Liability Company Act. Akin and Lynn

        Schwab still own Highline, fifty percent (50%) each.

B. HIGHLINE’S AGREEMENT WITH DEFENDANT ABC

     18. Based on information and belief, Mark Schwab contacted defendant ABC about

        becoming a roofing materials supplier to Highline with a substantial line of credit.

        That resulted in a credit agreement between ABC and Highline, a genuine copy of

        which is attached as page 2 to Exhibit A.

     19. Exhibit A purports to show Plaintiff Akin as the sole owner of Highline and

        purports to be signed by him, neither of which is true.



                                                        ORIGINAL COMPLAINT -- PAGE 4
Case 4:21-cv-00214-SDJ Document 1 Filed 03/19/21 Page 5 of 15 PageID #: 5




     20. Akin never was the sole owner of Highline and never signed the credit application

        and did not even know that document existed until late 2019.

     21. As supported by Akin’s declaration, Exhibit B attached, Akin’s purported

        signature on Exhibit A was forged and Akin was totally unaware this document

        existed until late 2019.

     22. Based on information and belief, Mark Schwab completed attached Exhibit A

        including forging Akin’s signature.

     23. Based on information and belief, Trent Feenker, ABC’s manager of its Denton

        facility prepared or at least approved Highline’s alleged credit application.

     24. Based on information and belief, neither Feenker nor any other ABC

        representative has any personal knowledge that: (i) the signature on the guarantee

        purporting to be Akin’s signature on the ABC credit application as “guarantor”

        was in fact Akin’s signature or (ii) any reasonable basis for making that claim.

     25. Defendant ABC promptly became Highline’s primary supplier of roofing supplies

        and remained so until Highline ceased being an on-going business at the end of

        2019.

C. THE FORMATION AND OPERATION OF “L & M ROOFING” BY THE
   SCHWABS

     26. In 2016 the Schwabs secretly and unbeknownst to Akin created a fictious entity

        they called “L & M Roofing.”

     27. A search of the Texas Secretary of State records reveals that the Schwabs never

        filed assumed name documents with the Texas Secretary of State as required by




                                                        ORIGINAL COMPLAINT -- PAGE 5
Case 4:21-cv-00214-SDJ Document 1 Filed 03/19/21 Page 6 of 15 PageID #: 6




            Chapter 71 of the Texas Business and Commerce Code.3 In fact, the Secretary of

            States website indicates that “L & M” named companies were or are owned by

            individuals unrelated to this case.

        28. Plaintiff alleges that the purpose of L & M was to defraud Highline and enrich the

            Schwabs.

D. L & M’S CREDIT APPLICATION WITH ABC

        29. On or about September 28, 2016, Mark Schwab signed and submitted a credit

            application to ABC in Denton Texas (the ABC facility managed by Trent

            Feenker) in which Schwab claimed that L & M had been in operation since 2015

            and it had estimated monthly purchases of $25,000 to $50,000.

        30. The application listed the Schwab’s home address as L & M Roofing’s business

            address.

        31. A genuine copy of L & M’s credit application submitted to ABC is attached as

            Exhibit C.

        32. To the best of Plaintiff’s knowledge, the Schwabs never operated “L & M

            Roofing” prior to applying for credit with ABC and L & M had no credit history.

        33. Nevertheless, ABC’s Denton Texas store manager, Mr. Trent Feenker, agreed to

            extend substantial credit to L & M.4




3   Under TB&C Code this failure is a Class A misdemeanor.
4Schwab may not have had the customary vendor/vendee relationship with Feenker. Schwab told
Akin that Mr. Feenker rented room or rooms in his home to Schwab’s employees, including David
Patrick. Attached Exhibit F are copies of documents Plaintiff alleges evidence a relationship between
Feenker and Schwab. Those address on those documents [redacted]are Feenkers home address.


                                                             ORIGINAL COMPLAINT -- PAGE 6
Case 4:21-cv-00214-SDJ Document 1 Filed 03/19/21 Page 7 of 15 PageID #: 7




     34. Based on information and belief L & M sold little or no product. It simply

         operated as a purchasing agent for Schwab and his other entities. The process

         was:(i) L & M would order product from ABC, (ii) ABC would direct ship the

         product to Schwab, one of Schwab’s entities, or a customer of one of Schwab’s

         entities, and, finally, (iii) Schwab would cause Highline to pay ABC for that

         product.5

     35. Highline received no material benefit from the above described transaction. The

         only persons who benefitted from the were the Schwabs, entities wholly owned

         by the Schwabs, the customers of those entities and ABC.

     36. Neither Schwab nor ABC disclosed to Akin that Schwab was the principal behind

         L & M, although ABC knew of this fact from the opening of the L & M account

         with ABC.

     37. Akin first discovered this about November 2018 and began investigating. His

         investigation included contacting ABC’s Trent Feenker about getting information

         on L & M, but Mr. Feenker advised Akin that Akin was not authorized to see

         those records and refused to produce them.

E. HIGHLINE’S PAYMENTS TO ABC FOR ABC’S SALES TO L & M ROOFING

     38. During years 2017, 2018 and 2019 Highline paid ABC not less than $140,000 for

         purchases made by L & M but paid for by Highline.




5
 Typically, Schwab would use pay ABC via Schwab’s American Express card and then cause
Highline pay the AMEX invoice. On other occasions, Schwab would cause Highline to pay ABC
for L & M’s purchases by check payable to ABC. L & M did not reimburse Highline for these
payments.


                                                        ORIGINAL COMPLAINT -- PAGE 7
Case 4:21-cv-00214-SDJ Document 1 Filed 03/19/21 Page 8 of 15 PageID #: 8




     39. Highline received no or inconsequential benefit from such payments because they

        did not represent supplies sold or delivered to Highline.

     40. At the time of such payments Highline was not paying its bills in the normal

        course of business as they became due.

     41. Attached Exhibit D, incorporated herein, details by invoice date, the invoices paid

        by Highline for materials purchased by L & M from ABC, payments that Highline

        contends were fraudulent transfers of Highline’s funds at a time when Highline

        was insolvent as that term is defined in TUFTA.

     42. Attached Exhibit E, incorporated herein, details total payments made by Highline

        to ABC for sales made by ABC to both Highline and L & M Roofing. Since these

        invoices clump payments for both L & M product Highline has not been able to

        determine exactly how ABC allocated Highline’s payments between L & M

        invoices and Highline’s invoices.

     43. Such payments to ABC for product sold to L & M were made at a time when

        Highline was insolvent as that term is defined in the Texas Uniform Fraudulent

        Transfer Act (“TUFTA”).

     44. At the time of the payments for sales evidenced by attached Exhibit D, Highline

        was not only insolvent, but Plaintiff Akin, a creditor of Highline, was owed past

        due compensation and reimbursable expenses more than the amounts paid to ABC

        and Highline to this day owes him for those unpaid sums.

     45. With respect to payments made when Highline was not insolvent as that term is

        used in TUFTA, if any, Highline alleges that because of such payments Highline

        became insolvent as that term is defined under TUFTA.



                                                        ORIGINAL COMPLAINT -- PAGE 8
Case 4:21-cv-00214-SDJ Document 1 Filed 03/19/21 Page 9 of 15 PageID #: 9




F. HIGHLINE’S INSOLVENCY

     46. One objective, and possibly the only objective, of L & M was to unlawfully divert

        funds from Highline to the Schwabs or their wholly owned companies.

     47. Since Mark Schwab controlled the finances of both L & M and Highline and Akin

        had no access to most of those records, Schwab was able to and did secretly use

        Highline’s credit card and checking account to pay for L & M’s purchases from

        ABC.

     48. To the best of Highline’s knowledge after diligent investigation, L & M never

        paid ABC for any of its purchases.

     49. As a result of the Schwabs’ scheme to have Highline pay for L & M’s materials

        purchased from ABC, Highline could not pay its bills as they became due and

        became hopelessly insolvent in early 2017 and by the end of 2019 Highline was

        “out of business.”

     50. One of the bills left unpaid was Akin’s compensation, including his $1,500 per

        week salary, his vehicle payments, and his health insurance.

                   V. CLAIMS AND CAUSES OF ACTION

CLAIM 1: SUIT FOR DECLARATORY JUDGMENT UNDER TEXAS CIVIL
PRACTICE AND REMEDIES CODE - CHAPTER 37.

     51. Plaintiff incorporates all the above factual allegations and referenced exhibits

        into this Claim 1 as though fully set forth herein.

     52. Pursuant to the Texas Declaratory Judgment Act and after any required election of

        remedies, Plaintiff requests that the Court enter judgment in favor of Plaintiff




                                                         ORIGINAL COMPLAINT -- PAGE 9
Case 4:21-cv-00214-SDJ Document 1 Filed 03/19/21 Page 10 of 15 PageID #: 10




         Akin declaring, contrary to the claims by ABC, that Akin has no liability under

         the alleged guarantee because it was forged.

      53. Akin further requests that he be granted such other relief to which he justly may

         be entitled as provided by the Texas Declaratory Judgment Act, with such further

         relief to include but not be limited to judgment in Akin’s favor for his reasonable

         and necessary attorney’s fees incurred in pursuing this claim.

  CLAIM 2: SUIT FOR DECLARATORY JUDGMENT UNDER THE FEDERAL
  DECLARATORY JUDGMENT ACT

      54. Plaintiff incorporates all the above factual allegations and referenced exhibits into

         this Claim 2 as though fully set forth herein.

      55. Pursuant to the Federal Declaratory Judgment Act and after any required election

         of remedies, Plaintiff Akin requests that the Court grant Plaintiff judgment under

         the Federal Declaratory Judgment Act declaring that Akin has no liability under

         the alleged guarantee because it was forged.

      56. Defendant ABC contends that Plaintiff Akin is liable for alleged unpaid

         obligations as a personal guarantor of Highline account with ABC, even though

         ABC has knowledge of Akin’s claim that the guarantee is forged but has no

         evidence other than the forged signature that Akin obligated himself for the

         payment or that Highline received any benefit from the sales of product to L & M.

  CLAIM 3: SUIT FOR DAMAGES UNDER THE TEXAS UNIFORM
  FRAUDULENT TRANSFER ACT, CHAPTER 24 OF THE TEXAS BUSINESS AND
  COMMERCE CODE (“TUFTA”)

      57. Plaintiff incorporates all the above factual allegations and referenced exhibits into

         this Claim 3 as though fully set forth herein.




                                                          ORIGINAL COMPLAINT -- PAGE 10
Case 4:21-cv-00214-SDJ Document 1 Filed 03/19/21 Page 11 of 15 PageID #: 11




      58. For purposes of TUFTA, Akin alleges that the knowledge of Mark Schwab, as

         general manager of Highline, is imputed to Highline.

      59. At the time of each and all the transfers at issue Akin was both a present and

         future creditor as those terms are used TUFTA and has standing to bring these

         claims and he is currently a creditor and at all relevant times since the transfers at

         issue has remained a creditor who is owned substantial unpaid compensation.

      60. TUFTA §24.005 provides:

              (a) A transfer made, or obligation incurred by a debtor is fraudulent as
              to a creditor, whether the creditor's claim arose before or within a
              reasonable time after the transfer was made or the obligation was
              incurred, if the debtor made the transfer or incurred the obligation :

                   (1) with actual intent to hinder, delay, or defraud any creditor
                   of the debtor; or

                   (2) without receiving a reasonably equivalent value in exchange
                   for the transfer or obligation, and the debtor:

                       (A) was engaged or was about to engage in a business or
                       a transaction for which the remaining assets of the debtor
                       were unreasonably small in relation to the business or
                       transaction; or

                       (B) intended to incur or believed, or reasonably should
                       have believed, that the debtor would incur, debts beyond the
                       debtor's ability to pay as they became due.

      61. The transfers to ABC described herein were fraudulent as to Akin under TUFTA

         §24.005(a)(1) because his compensation claims arose before or within a

         reasonable time after Highline made the transfers to ABC and the transfers to

         ABC were with and actual intent to hinder, delay or defraud Akin.

      62. Alternatively, the transfers to ABC described above were fraudulent as to Akin

         under §24.005(a)(2) since they were made without Highline receiving a


                                                         ORIGINAL COMPLAINT -- PAGE 11
Case 4:21-cv-00214-SDJ Document 1 Filed 03/19/21 Page 12 of 15 PageID #: 12




         reasonably equivalent value for the transfers and Highline was about to engage in

         a business or transaction for which its remaining assets were unreasonably small

         in relation to that business or transaction or, Highline believed, or reasonably

         should have believed, that it would incur debts beyond its ability to pay them as

         they became due.

      63. TUFTA Section 24.006(a) provides:

            A transfer made or obligation incurred by a debtor is fraudulent as to a
            creditor whose claim arose before the transfer was made or the
            obligation was incurred if the debtor made the transfer or incurred the
            obligation without receiving a reasonably equivalent value in exchange
            for the transfer or obligation and the debtor was insolvent at that time or
            the debtor became insolvent as a result of the transfer or obligation.

      64. The transfers at issue are fraudulent to Akin under TUFTA Section 24.006(a)

         because: (i) Akin’s compensation claim arose before the transfers at issue were

         made, (ii) Highline did not received reasonably equivalent value for any of the

         transfers to ABC for L & M’s purchases and (iii) Highline was insolvent at the

         time the payments at issue were made to ABC or became insolvent as a result of

         the payments.

      65. were concealed from Can Capital Asset Servicing, Inc., the assignee of a business

         loan made to Highline by WebBank and subject to Akin’s personal guarantee.

      66. Plaintiff Akin was a creditor at the time of the transfers. Highline owed him back

         salary and benefits and Akin is jointly liable with Highline for least some of

         Highline’s obligations to Can Capital Asset Servicing, Inc.




                                                        ORIGINAL COMPLAINT -- PAGE 12
Case 4:21-cv-00214-SDJ Document 1 Filed 03/19/21 Page 13 of 15 PageID #: 13




      67. Defendants Mark Schwab and Lynn Schwab and L & M, at the time of the

         transfers, were affiliates of the Debtor as defined in TUFTA 24.002(1) and

         “insiders” as defined in TUFTA 24.002(7).

      68. As a result of the above-described transfers the Court may award Akin costs and

         attorneys’ fees as are just pursuant to TUFTA Section 24.013. Akin has incurred

         attorneys’ fees and costs in pursuing claims the described herein and Akin

         requests such an award of attorneys’ fees and costs.

  G. CLAIM 4: NEGLIGENCE AND GROSS NEGLIGENCE

      69. Plaintiff incorporates the above allegations of fact as though fully set forth herein.

      70. As a principal in Highline and as an alleged guarantor on Highline’s credit

         application submitted to ABC, ABC owed a duty of ordinary care to Akin.

      71. ABC breached that duty of ordinary care, a breach that proximately caused

         damages to Akin including but not limited to the loss of compensation and severe

         emotional distress.

      72. ABC had and has actual notice that the alleged signature of Akin on the credit

         application was fraudulently forged, but notwithstanding that knowledge has

         threatened to pursue collection actions against Akin if Akin pursues any claims

         against ABC, whether individually or on behalf of Highline.

      73. Based on information and belief ABC has no credible evidence that Akin signed

         the guarantee.

      74. Viewed objectively from the standpoint of ABC with consideration for the

         magnitude and probability of harm to others, specifically including Akin, there




                                                         ORIGINAL COMPLAINT -- PAGE 13
Case 4:21-cv-00214-SDJ Document 1 Filed 03/19/21 Page 14 of 15 PageID #: 14




         was a likelihood that Akin would suffer severe injury including but not limited to

         financial ruin.

      75. ABC had actual subjective awareness of the risk to others including Akin, but

         nevertheless proceeded with a conscious indifference to the risks of harm posed

         by the scheme described above.

      76. For the negligence and gross negligence of ABC, Akin seeks recovery of his

         actual damages proximately caused by ABC’s negligent conduct and further seeks

         recovery of exemplary damages for ABC’s gross negligence.

              VI. RELIEF REQUESTED WITH JURY DEMAND

      77. Plaintiff incorporates the above requested relief as if fully set forth herein, and

         requests that this case be tried by jury with respect to any contested issues of fact.

      78. Plaintiff further requests that after any required election of remedies that

         judgment be entered against Defendant American Builders and Contractors

         Supply Company, Inc. d/b/a “ABC Supply Co.”:

           (a) declaring that Plaintiff Akin’s purported signature on the Highline credit

               agreement with ABC was forged without Akin’s knowledge, consent, or

               ratification and that Akin is not liable under that alleged guarantee under the

               Texas Declaratory Judgments Act;

           (b) declaring that Plaintiff Akin’s purported signature on the Highline credit

               agreement with ABC was forged without Akin’s knowledge, consent, or

               ratification and that Akin is not liable under that alleged guarantee under the

               Federal Declaratory Judgments Act;




                                                          ORIGINAL COMPLAINT -- PAGE 14
Case 4:21-cv-00214-SDJ Document 1 Filed 03/19/21 Page 15 of 15 PageID #: 15




          (c) avoiding the transfers described herein and ordering those funds be repaid to

             Highline with interest and granting Akin a first lien on those funds to the

             extent of his unpaid compensation claim plus pre and post judgment interest

             as allowed by law.

          (d) awarding Akin actual and exemplary damages for ABC’s negligence and

             gross negligence;

          (e) awarding Akin his attorney’s fees to the extent such fees were reasonable

             and necessary and allowed by law;

          (f) awarding Akin his reasonable litigation expenses and taxable costs incurred

             in obtaining his judgment as allowed by law; and

          (g) granting Akin all further relief, whether legal or equitable, general, or

             special, to which Akin may show himself justly entitled.

                                             RESPECTFULLY SUBMITTED,

                                             /s/Frank     L. Broyles
                                             Frank L. Broyles
                                             Texas Bar No. 03230500
                                             600 E John Carpenter Frwy
                                             Ste 287
                                               Irving, TX 75062
                                             (214) 207-4336
                                             ATTORNEY FOR PLAINTIFF




                                                        ORIGINAL COMPLAINT -- PAGE 15
